Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 8/17/2022.

As filed, claims 3, 4, 8, 10, 11, and 21 are pending, wherein claim 21 is new; claims 7 and 9 are withdrawn; and claims 1, 2, 5, 6, and 12-20 are cancelled.

Drawings
The drawings were received on 8/17/2022.  These drawings are unacceptable.

The drawings of Figs. 1, 3-5, and 8 are still objected to because the texts and/or numbering are still blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Regarding the newly added claim 21, such claim reads on the elected species and thus, such claim will be examined herein.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 8/17/2022, with respect to claims 1, 3, 4, 6, 8, 10-14, 16, and 18, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The improper Markush grouping rejection of claims 1, 3, 4, 6, 8, 10-14, 16, and 18 is withdrawn per amendments and cancellation of claims 1, 6, 12-14, 16, and 18.

The § 112(b) indefinite rejection of claims 1, 3, 4, 6, 8, 10-13, 16, and 18 is withdrawn per amendments and cancellation of claims 1, 6, 12, 13, 16, and 18.


The § 112 fourth paragraph rejection of claims 8, 13, 14, 16, and 18 is withdrawn per amendments and cancellation of claims 13, 14, 16, and 18.

The § 102(a)(1) rejection of claims 1, 6, 12-14, 16, and 18 by Rosello is withdrawn per cancellation of these claims.


The § 102(a)(1) rejection of claims 3, 4, 8, 10, and 11 by Rosello is maintained because the compounds of Rosello still anticipates the compound of instant formula (XI).  For details, see rejection below.

The claim objection of claims 1, 3, 4, 6, 8, 12-14, 16, and 18 is withdrawn per cancellation of claims 1, 6, 12-14, 16, and 18.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, 11, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites multiple instance of the following phrase (see box):

    PNG
    media_image1.png
    305
    596
    media_image1.png
    Greyscale

	The use of the phrase, “maybe”, introduced ambiguity into the scope of “aryl”, and it is unclear to the Examiner whether aryl is phenyl, substituted aryl, heteroaryl, or substituted heteroaryl.  Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite. 

Regarding claims 4, 8, 11, and 21, the claims are dependent of claim 3, and they failed to correct the indefiniteness issue of claim 3, which rendered these claims indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).


Claim 10 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

Regarding claim 10, the claim is dependent upon claim 9, which is dependent of claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (XI) and claim 9 is drawn to a limited embodiment of instant formula (XI).  The subject matter in claim 10 is drawn to a further limited embodiment of instant formula (XI).  
The scope of claim 10 is broader than scope of claims 1 and 9 because claim 10 includes species that are outside of instant formula (XI) (see below).  Because the scope of claim 10 is broader than claims 1 and 9, the claim failed to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 10 is commensurate with the scope of claims 1 and 9.

    PNG
    media_image2.png
    114
    153
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    121
    176
    media_image3.png
    Greyscale




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 4, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Synthesis and antimicrobial activity of new tβ-(benzo[a]dihydrocarbazolyloxyacetyl)-substituted cephalosporin”, hereinafter Rosello.  See IDS filed 3/6/2020.

Regarding claims 3, 4, 8, and 11, Rosello, for instance, teaches the following compounds 1a-1e as antibiotics against Gram-positive and Gram-negative clinical pathogens, which meets all the limitations of these claims.
In addition, regarding claims 3, 4, 8, and 10, Rosello, for instance, teaches the following compounds 7a-7e, which meets all the limitation of these claims.
Lastly, instant compounds RM47, RM36, and GA09b are anticipated by compound 7d, 7c, and 7e of Rosello, respectively.

    PNG
    media_image4.png
    395
    643
    media_image4.png
    Greyscale

(pg. 692, Scheme1, compounds 7a-7e and 1a-1e)

    PNG
    media_image5.png
    368
    1519
    media_image5.png
    Greyscale

(pg. 693, Table 1, compounds 1a-1e)

For 7a-7e:  in instant formula XI: instant variable R1 is methoxy, nitro, Cl, or Br; instant variable R3 is H; instant variable m is 0; instant variable X is -CH2-; instant variable Q is formula (IX’’’); instant variable m is 0 or 1; instant variable Z is CH2OCOCH3; and instant variable Q’ is OR2, wherein instant variable R2 is tert-butyl.

For 1a-1e: in instant formula XI: instant variable R1 is methoxy, nitro, Cl, or Br; instant variable R3 is H; instant variable m is 0; instant variable X is -CH2-; instant variable Q is formula (IX’’’); instant variable m is 0 or 1; instant variable Z is CH2OCOCH3; and instant variable Q is OR2, wherein instant variable R2 is H.

Claim Objections
Claims 3 and 10 are objected to because of the following informalities:  
Regarding claim 3, the claim recites multiple instances of the phrase, “as defined above”, which can be clarified by reciting -- as defined in claim 3 --.

Regarding claim 3, the claim recites the phrase, “wherein Q’ is selected from H, R2, O-R4”, which contained typographical error.
Such expression can be corrected by reciting -- wherein Q’ is selected from H, R2, ,OR2 --.

Regarding claim 10, the claim is amended to depend on claim 9, which appears to be a typographical error because claim 9 is withdrawn.  The dependency should be changed to claim 8, which is currently pending.
Appropriate correction is required.

Conclusion
Claims 3, 4, 8, 10, 11, and 21 are rejected.
Claims 3 and 10 are objected.
Claims 7 and 9 are withdrawn.
Claims 1, 2, 5, 6, and 12-20 are cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626